 



Exhibit 10.29.1
(LOGO) [y15804y1580400.gif]
December 20, 2005
David A. H. Lee, M.D., PhD.
100 Painters Drive
Chadds Ford, PA 19317
Dear David:
     Reference is hereby made to that certain amended and restated employment
agreement, dated as of September 1, 2002 (as amended, the “Employment
Agreement”), between you and Endo Pharmaceuticals Inc. (the “Company”). Terms
used but not defined in this letter shall have the meanings ascribed to them in
the Employment Agreement.
     Pursuant to Section 2.2 of the Employment Agreement, the Company hereby
informs you that it wishes to renew the Employment Agreement for an additional
period of one year. If you are in agreement, the Employment Period shall now
cease on December 31, 2006, unless otherwise modified in accordance with the
terms of the Employment Agreement. In addition, Section 3.1(a) shall hereby be
amended to change the definition of Salary to $389,250.
     All other terms and conditions of the Employment Agreement shall remain in
full force and effect. If you are in agreement with this renewal, which shall be
effective as of the date first above written, please execute below.

            Sincerely,
      /s/ Peter A. Lankau             Peter A. Lankau
President & Chief Executive Officer     

ACCEPTED AND AGREED THIS 20th DAY OF DECEMEBER 2005:
/s/ David A. H. Lee
David A. H. Lee, M.D., PhD.

